          Case 1:17-cv-07986-DLC Document 20 Filed 11/06/19 Page 1 of 2



GEOFFREY S. BERMAN
United States Attorney for the
Southern District of New York
By:    JESSICA JEAN HU
       ARASTU K. CHAUDHURY
Assistant United States Attorneys
86 Chambers Street
New York, New York 10007
Tel.: (212) 637-2726/2633
Fax: (212) 637-2717/2750
Email: jessica.hu@usdoj.gov
       arastu.chaudhury@usdoj.gov
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA ex rel. GEORGE
MARKELSON, as Executor of the Estate of STEPHEN
MARKELSON, Deceased, PETER NADLER, and
LORRAINE WATERS,                                                   17 Civ. 7986 (DLC)

                                Plaintiffs,                        FILED     UNDER SEAL
                                                                    -----------------------------

        -against-

DAVID B. SAMADI, M.D., DAVID B. SAMADI, M.D.,
P.C., LENOX HILL HOSPITAL, and NORTHWELL
HEALTH, INC.,

                                Defendants.


      THE GOVERNMENT’S NOTICE OF ELECTION TO INTERVENE IN PART

       Pursuant to the False Claims Act, 31 U.S.C. § 3730(b)(2) and (4), the United States

notifies the Court of its decision to intervene in part of this action. The United States intervenes

as to relator’s amended complaint and its allegations against Defendants Lenox Hill Hospital,

and Northwell Health, Inc. (collectively, the “Intervened Defendants”).

       The United States further requests that all other papers previously submitted to or entered

by the Court in this action, except the relator’s complaint, remain under seal to preserve the

confidentiality of the Government’s investigation.

       A proposed order accompanies this notice.
        Case 1:17-cv-07986-DLC Document 20 Filed 11/06/19 Page 2 of 2



                                     -2-
Dated: New York, New York
       October 8, 2019

                                           GEOFFREY S. BERMAN
                                           United States Attorney for the
                                           Southern District of New York
                                           Attorney for United States of America

                                   By:       /s/ Jessica Jean Hu
                                           JESSICA JEAN HU
                                           ARASTU K. CHAUDHURY
                                           Assistant United States Attorneys
                                           86 Chambers St., 3rd Floor
                                           New York, New York 10007
                                           (212) 637-2726 / 2633
                                           jessica.hu@usdoj.gov
                                           arastu.chaudhury@usdoj.gov
